NOTICE OF ALLOWANCE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art reference anticipates each and every limitation of independent claim 1, 10 or 20.
The most relevant known prior art references are:
Lyons (US 6,208,266 B1): Lyons discloses a remote data acquisition and processing system including an optical device for remote reading of a utility meter, the optical meter reader apparatus comprising: a housing; an imaging device in a housing comprising cylindrical and rectangular portions and attached to a utility meter face presenting a flat portion in proximity to the flat meter face, and a housing extension connected to the housing and a collar portion which attaches to the meter and meter face.
Lyons, however, does not specifically disclose the use of an infrared frequency range for the optical detection, the use of first and second IR ports, or first and second slots.  
Germer (US 4,491,793): Germer discloses an analogous detachable magnetic coupler communications apparatus which may be applied to reading of meters, and specifically comprising a reader apparatus mating to a receptacle coupler of a meter cover of an electric meter, and particularly that the reader coupling apparatus comprises two ports for transmitting and receiving optical data respectively with corresponding ports of the meter face coupler which may be implemented using light emitting diodes and photo transistors
Yonnet (GB 242006A): Yonnet discloses an analogous device for optical reading of a utility meter, and particularly that the optical coupling operates at infrared wavelengths.
Hibbs-Brenner (US 6,404,960 B1): Hibbs discloses a flexible optic connector assembly in which corresponding optical ports, and specifically the use of first and second alignment ridges on a first connection element to mate with first and second alignment wells (slots) in order to maintain optical alignment.
These references, however, do not teach or suggest that the first and second slots are in perpendicular arrangement as required by claims 1 and 20, or the particular arrangement of slots and ports as recited in claim 10.  Further, if an additional prior art reference were to be found that taught these additional features, it would not be reasonable to combine all these references with proper motivation.  For this reason, claims 1, 10 and 20 are allowable
Claims 2 and 4-9, depending from claim 1, and claims 11, 12 and 14-19, depending from claim 10 are allowable, at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684